Colburn, J.
The only question presented for our determination at the argument in this case, if not the only question raised by the bill of exceptions, is whether, in an action brought under the Gen. Sts. c. 85, §§ 1, 2, to recover money lost by playing at cards, in the manner described in the bill of exceptions, the plaintiff must declare for each loss, made by each losing bet, at continuous playing at one sitting, or whether he may treat continuous playing at one sitting as one transaction, and declare in one count for the money lost, as the net result of continuous playing at one sitting.
We are of opinion that he may recover on a single count the amount of money he brought to the game, and, as the net result of continuous playing at one sitting, of mixed losses and gains, or continuous losses left in the hands of the winner, as a single *153loss; or when the action is brought, as in this case, by a third person, the plaintiff may declare for treble the amount of such loss, in a single count. See Gen. Sts. c. 85, § 3.
This construction is apparently more favorable to the defendants than the one they contend for. For if the plaintiff should treat the amount lost by each losing bet or play as a separate loss, he might recover, as a loss, money he had just won in the same continuous playing, and might leave the game with more money than he took to it, and still recover various sums for losses. Exceptions overruled.